Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the following communication: Continuation filed Feb. 26, 2021.
Claims 1-15 are pending in the case. Claims 1, 6 and 11 are independent claims.
Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 10,936,150. 
Instant Application No. 17/186,257
U.S. Patent No. 10,936,150
1. A method for displaying a screen in a mobile communication terminal, the method comprising: 
          displaying, via a display including a touch screen of the mobile communication terminal, at least one background screen; 



   
         detecting a first touch input; 
        resizing at least two of the plurality of screens according to the first touch 
        displaying, via the display, at least one of the at least two resized screens, wherein a transparency of the at least two resized screens is changed; 


      detecting, via the display, a second touch input for selecting one among the at least two resized screens; and 
       displaying, via the display, one among the at least two screens corresponding to the selected one among the at least two resized screens based on the detected second touch input.

      displaying, via a display including a touch screen of the mobile communication terminal, at least one background screen;
      displaying at least one of a plurality of screens over the at least one background screen; 
       
       detecting a first touch input; 
       resizing at least two screens of the plurality of screens according to the first 
       displaying, via the display, at least one of the at least two resized screens over at least a portion of the displayed at least one background screen, wherein a transparency of the at least two resized screens is changed;
      detecting, via the display, a second touch input for selecting one among the at least two resized screens; and
     displaying, via the display, one among the at least two screens corresponding to the selected one among the at least two resized screens based on the detected second touch input.

Claims 2-5, 7-10 and 12-15 are similar to claims 2-5, 7-10 and 12-15 of Patent No. 10,936,150



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Weilun Lo, can be reached on (571) 272-4847.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179